FILED
                                                                           JAN 31 2012
                            NOT FOR PUBLICATION
                                                                       MOLLY C. DWYER, CLERK
                                                                        U .S. C O U R T OF APPE ALS

                    UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT



ALONZO ISRAEL VALENZUELA,

              Petitioner,                       No. 08-73333

  v.                                            Agency No. A036-172-069

ERIC H. HOLDER, JR., Attorney General,
                                                O R D E R*
              Respondent.




                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 11, 2011
                              Pasadena, California

Before:      TASHIMA and FISHER, Circuit Judges, and WOLF, District Judge.**

       The government’s unopposed motion for remand is granted so that the Board

of Immigration Appeals (“BIA”) can reconsider its July 2, 2008, decision denying

_________________

       *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
           The Honorable Mark L. Wolf, Chief United States District Judge for the
District of Massachusetts, sitting by designation.
petitioner’s application for a waiver under former § 212(c) of the Immigration and

Nationality Act, in light of Judulang v. Holder, 2011 WL 6141311 (U.S. Dec. 12,

2011). The memorandum disposition filed May 15, 2011, 421 F. App’x 745, is

vacated. Petitioner’s petition for panel rehearing and rehearing en banc is denied,

as moot.

      REMANDED to the BIA. No costs.




                                         -2-